WILLIAMS, J.
The chattel mortgage provides that upon default the mortgagee may take possession of the mortgaged car and sell it at public or private sale without notice and that the mortgagee may become the purchaser at such sale. The mortgaged property could therefore be properly sold at private sale if such sale was fair and reasonable.
*429Armstrong vs. McAlpin, 18 Ohio St., 184.
As there was evidence in the instant case tending to show that the agent of the mortgagee caused the mortgaged car to be repossessed and sold by the defendant under the circumstances narrated above and became the purchaser thereof at a price wholly inadequate and below the amount due on the outstanding notes secured by the chattel mortgage and that the car was reasonably worth in the market far more than the outstanding Indebtedness, the inference arises from such evidence that the private sale was not" made fairly and openly and in gpod faith. A prima facie case was therefore made for the plaintiff.
5 R. C. L., 469, 470, Sec. 103;
Jones on Chattel Mortgages, (5th Ed.) Secs 791 792;
Kellogg vs. Malick, 125 Wis., 239, 4 A. & E. Anno. Cases, 893, 898;
Lee vs. Fox, 113 Ind., 98.
The court erred in sustaining the motion to direct a verdict and the judgment will therefore. be reversed and the cause remanded for a new trial.